Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodin ( US. Pat. No. 10,290,257 B1) in view of Barrows (US. Pub. No. .

Regarding claim 1, Slobodin teaches an image capturing apparatus([abstract]- image-capture device), comprising: a light-transmitting cover plate([see in Fig. 12]-in fig. 12 describes element 310 substrate as light transmitting cover for light-emitting module 350); a light source module disposed below a first surface of the light-transmitting cover plate([see in Fig. 12]-in fig. 12 describes element 310 substrate as light transmitting cover for light-emitting module 350 which is below the cover plate); at least one sensing module comprising a mask layer([see in Fig. 13]-in fig. 13 element 424 is a mask layer) and a sensor component([see in Fig. 12-13]-in fig. 13 illustrates plurality of image-sensor 320), wherein the sensor component has a first surface and a second surface opposite to each other([see in Fig. 12-13]-in fig. 13 illustrates plurality of image-sensor 320 which is opposite to each other), the first surface of the sensor component is disposed opposite to the mask layer([see in Fig. 12-13]-in fig. 13 illustrates plurality of image-sensor 320 which is opposite to mask layer) and the second surface of the sensor component is a photosensitive surface([see in Fig. 5-6 and col. 7, lines 13-20]- in FIGS. 5-6, device 100 may further include a plurality of lenses 180 disposed on a light-incident side of image-sensor dies 120. In the example shown in FIGS. 5-6, a respective one of lenses 180 is disposed on a light-incident side of each image-sensor die 120, and each lens is configured to focus light on or toward photosensor region 125 of the corresponding image-sensor die).

In an analogous art, Barrows teaches the mask layer is made of an opaque material([see in fig. 5A abstract; para 0064]- the optical structure 503 comprises an  opaque mask 507). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Barrows to the modified system of Slobodin to have a camera structure that is able to acquire a high resolution image over a large field of view but have a shape that has a low profile and is effectively flat [Barrows; para 0012 ].
 However, the combination of  Slobodin and Barrows don’t exclusively disclose  a catadioptric component having a first surface and a second surface opposite to each other, wherein the sensor component is disposed on the first surface of the catadioptric component; wherein a first incident light generated by the light source module is reflected to the second surface of the catadioptric component by the first surface of the light-transmitting cover plate, refracted and reflected on the second surface of the catadioptric component, and received by the second surface of the sensor component.
a catadioptric component having a first surface and a second surface opposite to each other([see in Fig. 63A-63B]-the element 6330 a catadioptric component ), wherein the sensor component is disposed on the first surface of the catadioptric component([see in Fig. 63B]-detector and the element 6330 a catadioptric component); wherein a first incident light generated by the light source module is reflected to the second surface of the catadioptric component by the first surface of the light-transmitting cover plate, refracted and reflected on the second surface of the catadioptric component, and received by the second surface of the sensor component([see in Fig. 63A-63B]-the element 6330 a catadioptric component,  FIG. 63B depicts a system 6320 with a catadioptric element 6330, which may include a curved mirror 6332 and a fisheye lens 6334.  The combination of reflective and refractive optics may form high angle of view capture).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bevensee to the modified system of Slobodin and Barrows for improving image capture from a high-resolution light guided image plane tiled array system leveraging dense fiber optic bundles[Bevensee; para 0006].
Regarding claim 2, Bevensee teaches wherein an incident angle of the first incident light on the first surface of the light-transmitting cover plate is greater than a critical angle of total reflection ([see in Fig. 63B]- FIG. 63B depicts a system 6320 with a catadioptric element 6330, which may include a curved mirror 6332 and a fisheye lens 6334.  The combination of reflective and refractive optics may form high angle of view  capture).
 in FIGS. 5-6, device 100 may further include a plurality of lenses 180 disposed on a light-incident side of image-sensor dies 120. In the example shown in FIGS. 5-6, a respective one of lenses 180 is disposed on a light-incident side of each image-sensor die 120, and each lens is configured to focus light on or toward photosensor region 125 of the corresponding image-sensor die. In other examples, each lens 180 may be configured to focus light on any one of several image-sensor dies 120 based on an angle of incidence of the light).
Regarding claim 4, Slobodin teaches wherein an ambient light, which is transmitted through the light-transmitting cover plate, is transmitted through the second surface of the catadioptric component or shielded by the mask layer ([see in Fig. 12-13]-light-transmitted through the mask layer).
Regarding claim 5, Slobodin teaches a protective layer disposed below the light source module ([col. 7, lines 1-3]- a protective layer 185 may be disposed on a light-incident side of lenses 180).
Regarding claim 6, Slobodin teaches wherein the image capturing apparatus comprises a plurality of discrete sensing modules, an opening is disposed in an area between each two adjacent sensing modules, or an area between each two adjacent sensing modules is light-transmitting([see in Fig. 3 ]- FIG. 3 schematically depicts an 
Regarding claim 7, Slobodin teaches wherein an area of the mask layer in each sensing module is greater than or equal to an area of the sensor component ([see in fig. 10]- mask layer and the photosensor region).
Regarding claim 8, Bevensee teaches wherein the catadioptric component comprises a substrate ([see in Fig. 63A-63B]-the element 6330 a catadioptric component).
Regarding claim 9, Slobodin teaches an optical element disposed below the substrate; wherein light scattered by an object to be captured reaches the optical element through an area between two adjacent sensing modules ([see in Fig. 10-12]-optical elements or lenses 180, touch object 230 and image sensors; [see also col. 4, lines 49-59]- data, in conjunction with a model of any lenses and/or other optical elements on a light-incident side of the image-sensor dies, may be used to obtain a directional distribution of the incident light), and is reflected by the optical element and received by the second surface of the sensor component([see in fig. 11]- the light reflected from touch object 230 and received by image-sensor dies 120).
Regarding claim 10, Slobodin teaches an optical element disposed below the second surface of the sensor component; wherein light scattered by an object to be captured reaches the optical element through an area between two adjacent sensing modules, and is reflected by the optical element and received by the second surface of the sensor component ([see in Fig. 10-12]-optical elements or lenses 180, touch object  the light reflected from touch object 230 and received by image-sensor dies 120).
Regarding claim 11, Slobodin teaches wherein the optical element comprises a first optical element and a second optical element, and the first optical element and the second optical element are disposed in parallel along a surface direction of the sensor component([see in fig. 10-11]- FIG. 10 depicts an illustrative field-stop layer 220 disposed between lenses 180 and image-sensor dies 120).
Regarding claim 12, Slobodin teaches wherein the light source module comprises a first light source area and a second light source area, the sensor component comprises a first sensor area and a second sensor area, the first sensor area is disposed opposite to the first light source area, and the second sensor area is disposed opposite to the second light source area, the first optical element is disposed opposite to the first sensor area, and the second optical element is disposed opposite to the second sensor area([abstract]- image-capture device comprises a plurality of image sensors and a plurality of light-emitting elements disposed on a substrate.  A plurality of lenses is disposed on a light-incident side of the image sensors, and the lenses are configured to direct light toward the image sensors.  The image sensors may be configured to detect directional information of incident light).
 the light reflected from touch object 230 and received by image-sensor dies 120).
Regarding claim 14, Bevensee wherein the optical element comprises a concave mirror, and the object to be captured above the light source module is imaged by the concave mirror onto the sensor component ([see in Fig. 62D]- Conical mirror).
Regarding claim 15, Slobodin teaches wherein the first surface of the sensor component is attached to the light source module([see in Fig. 4]-light-Emitting Die and image sensor Die).
Regarding claim 16, Slobodin teaches wherein the object to be captured is not in contact with the light source module([see in Fig. 11]-object and light source not in contact).

Regarding claim 18, Slobodin teaches wherein the light source module comprises a display structure ([col. 10, lines 3-5]- received by image-sensor dies 120 is light originally emitted by light-emitting dies 150 for display purposes).
Regarding claim 19, Slobodin teaches wherein the second surface of the sensor component includes a photosensitive pixel array([col. 11, lines 24-31]- Each photosensor region 325 may comprise a two-dimensional array of pixels 360).
Regarding claim 27, Slobodin teaches wherein the mask layer comprises an electrode([see in Fig. 10]- a mask layer 424 disposed between the field-stop barriers and the substrate).
Regarding claim 28, Slobodin teaches a complementary metal oxide semiconductor device disposed below the substrate; and a lens disposed between the substrate and the complementary metal oxide semiconductor device, wherein light scattered by an object to be captured is transmitted through the lens and received by the complementary metal oxide semiconductor device([see in Fig. 2]- FIG. 2 is a partial top view depicting a portion of device 100. Device 100 includes a substrate 110 generally defining a plane. Substrate 110 can comprise glass, plastic, metal, and/or any other suitable materials. Substrate 110 may be monolithic, or may comprise a plurality of discrete substrate portions joined together. A plurality of image-sensor dies 120 are disposed on and image-sensor dies 120 are collocated on substrate 110, substrate 110. 
Regarding claim 29, Slobodin teaches wherein both the light source module and the at least one sensing module are attached to the second surface of the light-transmitting cover plate ([see in Fig. 2, 6 and 11-12]- a plurality of light-emitting dies 150. Each light-emitting die 150 has a respective light-emitting region 155, and may additionally include a casing structure as described above with reference to image sensor dies 120).
Regarding claim 30, Slobodin teaches wherein the light-transmitting cover plate comprises a plurality of display pixels, and the light source module is disposed below the light-transmitting cover plate ([col. 6, lines 14-15]- Light-emitting regions 155 comprise display pixels of the display system of device 100, and photosensor regions 125 comprise input pixels of the image-capture system of device 100).
Regarding claim 31, Slobodin teaches an electronic equipment, comprising the image capturing apparatus according to claim 1([abstract]- The image sensors may be configured to detect directional information of incident light, enabling the device to function as a plenoptic camera).

Allowable Subject Matter
Claim 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

wherein there is a one-to-one correspondence between the plurality of second light-shielding portions and the first light-transmitting portion, and each second light-shielding portion is disposed above a corresponding first light-transmitting portion.
	

	

	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Chung et al., US 2018/0012069 A1, discloses provide a fingerprint sensor, a fingerprint sensor package, and a fingerprint sensing system using light sources of a 

2.	Melakari et. al., US 2018/0077322 A1, discloses Flat digital image sensor designs with an array of light sensitive  pixels, mask layer with an array of micro apertures.
3. 	Yu; Chih-Chiang et al. US. 2018/0041672 disclose a photoelectric apparatus, and particularly relates to an image capturing apparatus.
4. 	Miyashita. US. 2008/0208499 A1 disclose an optical characteristics measurement method of measuring optical characteristics of an optical system that generates a pattern image on a predetermined surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD N HAQUE/Primary Examiner, Art Unit 2487